DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berends (“Boosting nitrification with the BABE technology”).
Per claim 1, Berends teaches a continuous flow wastewater treatment system (Fig. 1) comprising:
  	a main processing circuit comprising an entry zone (left side of Fig. 1), a processing zone (Page 63; between entry and exit zones), and an exit zone (right side of Fig. 1); and
  	a sidestream incubator (BABE reactor) comprising:
an inlet that receives a first portion of return activated sludge (RAS) processed by the exit zone (page 63);
a sidestream processing zone that processes the first portion of RAS (Fig. 1);

a RAS bypass pathway that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (Fig. 2; page 66).
Per claim 14, wherein the sidestream incubator further comprises a second inlet that receives imported substrate to react with the RAS (Fig. 1, bottom).
Per claim 16, wherein the sidestream incubator further comprises a second inlet that receives readily biodegradable carbon (rbCOD) from a waste primary sludge processing device (Fig. 1, bottom).
Per claim 21, Berends teaches a continuous flow wastewater treatment system (Fig. 1) comprising:
  	a main processing circuit comprising an entry zone (left side of Fig. 1), a processing zone (between entry and exit zones), and an exit zone (right side of Fig. 1);
  	a sidestream incubator (BABE reactor) comprising:
  	an inlet that receives return activated sludge (RAS) processed by the exit zone (page 63);
  	a sidestream processing zone that processes the RAS; and an outlet that delivers the processed RAS to the entry zone (Fig. 1); and

the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation (Figs. 1,2; page 66).
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figdore (“Nitrification bioaugmentation in mainstream flocculent activated sludge systems using sidestream aerobic granular sludge”).
Per claim 1, Figdore teaches a continuous flow wastewater treatment system (Fig. 2.5; pages vi, 25) comprising:
  	a main processing circuit comprising an entry zone (left side of mainstream activated sludge system), a processing zone (Fig. 2.5; between entry and exit zones), and an exit zone (right side of mainstream activated sludge system); and
  	a sidestream incubator (Granule-Floc Separation unit) comprising:
an inlet that receives a first portion of return activated sludge (RAS) processed by the exit zone (Fig. 2.5);
a sidestream processing zone that processes the first portion of RAS (Fig. 2.5; pg. 26, bottom paragraph);
an outlet that delivers the processed first portion of RAS to the entry zone (Fig. 2.5, left side); and

Per claim 21, Figdore teaches a continuous flow wastewater treatment system (Fig.  2.5, pages vi, 2.5) comprising:
  	a main processing circuit comprising an entry zone (left side of mainstream activated sludge system), a processing zone (between entry and exit zones), and an exit zone (right side of mainstream activated sludge system; Fig. 2.5);
  	a sidestream incubator (Granule-Floc Separation unit; Fig. 2.5) comprising:
  	an inlet that receives return activated sludge (RAS) processed by the exit zone (Fig. 2.5);
  	a sidestream processing zone that processes the RAS; and an outlet that delivers the processed RAS to the entry zone (Fig. 2.5, page 26, bottom paragraph); and
  	a granule enhancing device in fluid communication with the sidestream incubator (Fig. 2.5; page 26, bottom paragraph),
the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation (Fig. 2.5; page 26, bottom paragraph).
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devlin (WO 2019/195918).  

  	a main processing circuit (Fig. 4) comprising an entry zone (anaerobic zone), a processing zone (aerobic zone), and an exit zone (aerobic zone, right side); and
  	a sidestream incubator (Fig. 4; anoxic zone) comprising:
an inlet that receives a first portion of return activated sludge (RAS) processed by the exit zone (Fig. 4, claim 10);
a sidestream processing zone that processes the first portion of RAS (Fig. 4; pg. 13, lines 14-16);
an outlet that delivers the processed first portion of RAS to the entry zone (Fig. 4, pg. 20, lines 11-12); and
a RAS bypass pathway that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (claim 10).
Per claim 21, Devlin teaches a continuous flow wastewater treatment system (Page 2, lines 2-3, 16-17) comprising:
  	a main processing circuit (Fig. 4) comprising an entry zone (anaerobic zone), a processing zone (aerobic zone), and an exit zone (aerobic zone, right side);
  	a sidestream incubator (Fig. 4; anoxic zone) comprising:

  	a sidestream processing zone that processes the RAS; and an outlet that delivers the processed RAS to the entry zone (Fig. 4, page 13,lines 11-12); and
  	a granule enhancing device in fluid communication with the sidestream incubator (page 8, lines 9-26),
the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation (page 8, lines 9-26).
Claims 1, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (JP 2008284427).
Per claim 1, Yamamura teaches a continuous flow wastewater treatment system (Fig. 1; 100) comprising:
  	a main processing circuit comprising an entry zone (L2), a processing zone (center of tank 2A), and an exit zone (L3); and
  	a sidestream incubator (20) comprising:
an inlet (7A) that receives a first portion of return activated sludge (RAS) processed by the exit zone ([0027]);
a sidestream processing zone (20) that processes the first portion of RAS ([0033]);

a RAS bypass pathway (L7) that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (Fig. 1; [0036]).
  	Per claim 16, wherein the sidestream incubator further comprises a second inlet that receives readily biodegradable carbon (rbCOD) from a waste primary sludge processing device (Fig. 1; “The wastewater treatment apparatus according to the above-described embodiment includes the raw sludge storage tank 11 that initially stores the raw sludge separated in the settling tank 1.” (Para. [0067].) “The granule sludge production device 10 is provided with a raw sludge storage tank 11, an acid production tank 12 and a solid-liquid separation tank 13 in this order via a line L12 and a line L13, and a line on the supernatant water side of this solid-liquid separation tank 13. A batch-type granule production tank 20 is provided via L17.” (Para. [0028].) “The organic acid solution (raw material solution) separated in the solid-liquid separation tank 13 is supplied to the batch-type granule production tank 20 through a line L17.” (Para. [0032]).
Per claim 21, Berends teaches a continuous flow wastewater treatment system (Fig. 1; 100) comprising:
  	a main processing circuit comprising an entry zone (L2A), a processing zone (center of tank 2A), and an exit zone (L3);
  	a sidestream incubator (20) comprising:

  	a sidestream processing zone (20) that processes the RAS; and an outlet that delivers the processed RAS to the entry zone (Fig. 1); and
  	a granule enhancing device in fluid communication with the sidestream incubator (Fig. 1; [0037]),
the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation (Figs. 1; [0037]).
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato  (JP 2007136367).
Per claim 1, Kato teaches a continuous flow wastewater treatment system (abstract, [0006]) comprising:
  	a main processing circuit comprising an entry zone (left side of tank 2), a processing zone (tank 2), and an exit zone (right side of tank 2); and
  	a sidestream incubator (SBAR 4/5) comprising:
an inlet (L1, L2) that receives a first portion of return activated sludge (RAS) processed by the exit zone (Fig. 1, [0019, 0040]);
a sidestream processing zone (SBAR 4/5) that processes the first portion of RAS (Fig. 1);

a RAS bypass pathway (L8) that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (Fig. 1; [0021]).
  	Per claim 21, Berends teaches a continuous flow wastewater treatment system (abstract, [0006]) comprising:
  	a main processing circuit comprising an entry zone (left side of tank 2), a processing zone (tank 2), and an exit zone (right side of tank 2);
  	a sidestream incubator (SBAR 4/5) comprising:
  	an inlet (L1, L2) that receives return activated sludge (RAS) processed by the exit zone (Fig. 1, [0019, 0040]);
  	a sidestream processing zone (SBAR 4/5) that processes the RAS; and an outlet (L3, L6)that delivers the processed RAS to the entry zone (Fig. 1; [0040]); and
  	a granule enhancing device in fluid communication with the sidestream incubator ([0026]),
the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation ([0026]).
Claims 1-5, 9, 13-16, 20, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb, III (US 5,288,405).

  	a main processing circuit comprising an entry zone (via 22), a processing zone (12), and an exit zone (44 via 28); and
  	a sidestream incubator (14, 16) comprising:
an inlet (via 44) that receives a first portion of return activated sludge (RAS) processed by the exit zone (28);
a sidestream processing zone (14, 16) that processes the first portion of RAS (Figs. 1, 2);
an outlet (in fluid communication with 34) that delivers the processed first portion of RAS to the entry zone (Fig. 1); and
a RAS bypass pathway (40, 42) that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (Fig. 1; [0021]).
Per claim 2, wherein the main processing circuit comprises an aerobic processing zone (24).
Per claim 3, wherein the mainstream processing circuit further comprises an anoxic entry zone (94; Fig. 5) and an aerobic exit zone (24; Fig. 5).

Per claim 5, wherein the sidestream anoxic zone is upstream of the sidestream anaerobic zone (Fig. 1).
Per claim 9, wherein the second portion of RAS is greater than the first portion of RAS (Table 2).
Per claim 13,  wherein the sidestream anaerobic zone comprises a plurality of sidestream anaerobic zones (54, 62, 64, 66) in fluid communication with the sidestream anoxic zone (50), the sidestream anoxic zone and the plurality of sidestream anaerobic zones cooperating to process the RAS (Figs. 1-2).
Per claim 14, wherein the sidestream incubator further comprises a second inlet (in fluid communication with 102, 104) that receives imported substrate to react with the RAS (Fig. 7).
Per claim 15, wherein the sidestream incubator further comprises a second inlet (in fluid communication with 100) that receives a phosphorus-rich fluid stream (100), a sidestream anoxic zone (50), and a sidestream anaerobic zone (54, 62, 64, 66), the sidestream anoxic zone and the sidestream anaerobic zone cooperating to process the RAS (Fig. 7), the second inlet disposed upstream of the sidestream anaerobic zone (Fig. 7).

Per claim 20, Lamb, III teaches a method of manufacturing the system of Claim 1, the method comprising retrofitting the sidestream incubator into an existing continuous flow wastewater treatment system (34-43).
Per claim 35, Lamb, III teaches a continuous flow wastewater treatment system (Q3; col. 10, lines 23-27; alternatively, the examiner notes that the limitation of a continuous system is not recited in the body of the claim, fails to breathe life and meaning to the claim and is not given patentable weight) comprising:
  	a main processing circuit comprising an entry zone (via 22), a processing zone (12), and an exit zone (44 via 28); and
  	a sidestream incubator (14, 16) comprising:
an inlet (via 44) that receives a first portion of return activated sludge (RAS) processed by the exit zone (28);
a sidestream anoxic zone (50) and a plurality of sidestream anaerobic zones (54, 62, 64, 66) in fluid communication with the sidestream anoxic zone (Fig. 1), the sidestream anoxic zone and the plurality of sidestream anaerobic zones cooperating to process the RAS (Fig. 1); and

Per claim 37, wherein the sidestream anoxic zone is upstream of the plurality of sidestream anaerobic zones(Fig. 1).
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al.  (US 2012/0152812).
Per claim 1, Park et al. teach a continuous flow wastewater treatment system ([0049, 0057]; alternatively, the examiner notes that the limitation of a continuous system is not recited in the body of the claim, fails to breathe life and meaning into the claim and is not given patentable weight) comprising:
  	a main processing circuit (Figs. 5, 8-9) comprising an entry zone (in fluid communication with “Inf”), a processing zone (Aeration Tank), and an exit zone (in fluid communication with Settling Tank); and
  	a sidestream incubator (CSTR) comprising:
an inlet (Figs. 8-9; right side of tank) that receives a first portion of return activated sludge (RAS) processed by the exit zone (Figs. 8-9);
a sidestream processing zone (CSTR) that processes the first portion of RAS (Figs. 1, 2);

a RAS bypass pathway (Return sludge line) that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (Fig. 1; [0021]).
Per claim 2, wherein the main processing circuit comprises an aerobic processing zone (aerobic tank; Figs. 8-9).
Per claim 3, wherein the mainstream processing circuit further comprises an anoxic entry zone and an aerobic exit zone (Fig. 8).
Per claim 6, wherein the sidestream processing zone comprises an aerobic zone (Fig. 5).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (‘812) in view of Lamb, III (‘405). 
Per claim 8, Park et al. do not disclose the system further comprising a nitrogen-rich supply line to deliver a nitrogen-rich liquid stream to the aerobic zone. 

Accordingly, it would have readily obvious for the skilled artisan to modify the system of Park et al. such that it includes the system further comprising a nitrogen-rich supply line to deliver a nitrogen-rich liquid stream to the aerobic zone in order to, for example, ensure that beneficial microorganisms have sufficient nutrients.
Claims 10-11 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Berends, Figdore, Devlin et al. (‘918), Yamamura et al. (‘427), Kato (‘367), Lamb, III (‘405) and Park et al. (‘812) in view of Wett et al. (US 2015/0376043).
Per claim 10, none of the primary references discloses further comprising a granule enhancing device in fluid communication with the sidestream incubator, the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation.
Wett et al. disclose a system comprising a granule enhancing device (260) in fluid communication with an incubator (140), the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation ([0027] in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any one of the primary references such that it includes the system further 
Per claim 11, none of the primary references discloses wherein the granule enhancing device comprises a hydrocyclone device.
Wett et al. disclose a system wherein the granule enhancing device comprises a hydrocyclone device (260) in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any of the primary references such that it includes wherein the granule enhancing device comprises a hydrocyclone device in order to, for example, reduce the amount of sludge within the system.
Per claim 24, none of the primary references discloses wherein the granule enhancing device comprises a mixing device.
Wett et al. disclose a system wherein the granule enhancing device comprises a comprises a mixing device (260) in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any of the primary references such that it includes wherein the granule enhancing device comprises a mixing device in order to, for example, reduce the amount of sludge within the system.

Wett et al. disclose wherein the granule enhancing device (260) is fluidly connected to a sidestream anaerobic zone of an incubator (Fig. 2) in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any one of Berends, Figdore, Devlin et al., Yamamura et al., Kato, Lamb, III and Park et al. such that it includes wherein the granule enhancing device is fluidly connected to a sidestream anaerobic zone of the sidestream incubator in order to, for example, reduce the amount of sludge within the system. 
Per claim 26, none of the primary references discloses wherein the granule enhancing device is fluidly connected to one or more of an anoxic entry zone of the main processing circuit and an aerobic exit zone of the main processing circuit.
Wett et al. disclose wherein a granule enhancing device (260) is fluidly connected to one or more of an anoxic entry zone (130) of a main processing circuit (Fig. 2) and an aerobic exit zone (140) of the main processing circuit in order to, for example, reduce the amount of sludge within the system. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any one of Berends, Figdore, Devlin et al., Yamamura et al., Kato, Lamb, III and Park et al. such that it includes wherein the granule enhancing device is fluidly connected to one or more of an anoxic entry zone of the main processing circuit and an . 
Claims 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Berends, Figdore, Devlin et al. (‘918), Yamamura et al. (‘427) and Kato (‘367) in view of Woodard (US 2011/0036771).
  	Per claim 18, none of the primary references discloses a granule retention device fluidly connected downstream of one or more of the exit zone of the main processing circuit and at least a portion of the sidestream processing zone, the granule retention device configured to retain granules; and a granule delivery line to deliver the retained granules to one or more of the entry zone and the sidestream incubator.
  	Woodard discloses a system including a granule retention device (28; [0025]) fluidly connected downstream of one or more of an exit zone (fluidly connected to line 76) of a main processing circuit (including tank 12) and at least a portion of a sidestream processing zone (including 70 and 80), the granule retention device configured to retain granules (at least until discharging to tank 12); and a granule delivery line (37) to deliver the retained granules to one or more of the entry zone (in fluid communication with line 37’) and the incubator (12) in order to, for example, created a weighted or ballasted sludge within the incubator.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Lamb, III such that it includes a granule retention device fluidly connected downstream of one or more of the exit zone of the main processing circuit and at least a portion of the sidestream processing zone, the granule retention device configured to  in order to, for example, created a weighted or ballasted sludge within the incubator.
Per claim 22, none of the primary references discloses wherein the granule enhancing device comprises a shearing device. 
Woodard discloses a system comprising a granule enhancing device wherein the granule enhancing device comprises a shearing device (112) in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any one of the primary references such that it includes the system further comprising a granule enhancing device in fluid communication with the sidestream incubator, the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation in order to, for example, reduce the amount of sludge within the system.
Per claim 23, none of the primary references discloses wherein the shearing device comprises a hydrocyclone device.
Woodard discloses a system wherein a hydrocyclone device (300) may be utilized in order to, for example, reduce the amount of sludge within the system.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of any of the primary references such that it includes wherein the shearing device is a hydrocyclone device in order to, for example, reduce the amount of sludge within the system.
38 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, III (‘405) in view of Wett et al. (‘043).
Per claim 38, Lamb, III does not disclose the system further comprising a granule enhancing device in fluid communication with the sidestream incubator, the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation.
Wett et al. disclose a system further comprising a granule enhancing device (260) in fluid communication with an incubator (120, 130, 140), the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation (Fig. 2) in order to, for example, reduce the amount of sludge within the system. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Lamb, III such that it includes the system further comprising a granule enhancing device in fluid communication with the sidestream incubator, the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation in order to, for example, reduce the amount of sludge within the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/26/21